Exhibit 10.1 AMENDMENT NO. 2 TO CREDIT AGREEMENT This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this "Amendment") is made and entered into as of this 30th day of September, 2008, by and among INTERNAP NETWORK SERVICES CORPORATION, a Delaware corporation (“Borrower”), each of the Loan Parties (as defined in the Credit Agreement (defined below)) party hereto, the Lenders (as defined in the Credit Agreement (defined below)) signatory hereto and BANK OF AMERICA, N.A., as administrative agent for itself and on behalf of the Lenders (in such capacity, the "Administrative Agent"), L/C Issuer and Swing Line Lender (each as defined in the Credit Agreement (as defined below)). W I T N E S S E T H: WHEREAS, Borrower, the Loan Parties, the Lenders, the Administrative Agent, the L/C Issuer and the Swing Line Lender are parties to that certain Credit Agreement, dated as of September 14, 2007 (as hereafter amended, restated, supplemented or otherwise modified from time to time, the "Credit Agreement"), pursuant to which the Lenders extended certain financial accommodations to the Borrower under the terms and conditions stated therein; and WHEREAS, the Borrower and the other Loan Parties have informed the Administrative Agent and the Lenders that they desire to amend the Credit Agreement as further set forth herein; NOW, THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is acknowledged, the parties hereto agree that all capitalized terms used herein which are not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement, and further agree as follows: 1. Amendments. (a) Section 1.01 of the Credit Agreement, Defined Terms, is hereby amended by adding the following new definitions in the appropriate alphabetical order: “Amendment No. 2” shall mean that certain Amendment No. 2 to Credit Agreement, dated as of September 30, 2008, by and among Borrower, the Loan Parties signatory thereto, the Lenders signatory thereto, Administrative Agent, L/C Issuer and Swing Line Lender. “Amendment No. 2 Effective Date” shall mean the “Effective Date” under and as defined in Amendment No. 2. “Consolidated Debt Service Coverage Ratio” means, at any date of determination, for the most recently completed Measurement Period, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated Interest Charges for such Measurement Period and (ii) the aggregate principal amount of all regularly scheduled principal payments or redemptions or similar acquisitions for value of outstanding debt for borrowed money, but excluding any such payments to the extent refinanced through the incurrence of additional Indebtedness otherwise expressly permitted under Section 7.02, for such Measurement Period. “Lease Financing Agreement” has the meaning set forth in Section 2.16. “Lease Financing Obligations” has the meaning set forth in Section 2.16. (b) Section 1.01 of the Credit Agreement, Defined Terms, is hereby further amended by deleting the defined term “Consolidated Fixed Charge Coverage Ratio”. (c) Section 1.01 of the Credit Agreement, Defined Terms, is hereby further amended by deleting the definitions of the terms “Consolidated Leverage Ratio”, “Loan
